Filed 10/29/20 P. v. McCard CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


THE PEOPLE,                                                           B302011

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. 9PH04469)
         v.

ERIC STEVE MCCARD,

         Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Keith H. Borjon, Judge, and Robert M.
Kawahara, Commissioner. Appeal dismissed.
      Heather E. Shallenberger, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael C. Keller and Charles J. Sarosy,
Deputy Attorneys General, for Plaintiff and Respondent.
                _______________________________
       Eric Steve McCard appeals from an October 16, 2019 order
entered after the trial court revoked his parole for absconding,
and ordered him to serve 170 days in jail, followed by a
reinstatement of parole supervision upon his release from jail. In
his opening appellate brief, McCard contends the trial court
abused its discretion when it revoked his parole supervision
without referring the district attorney’s petition for revocation of
his parole to the parole office for a written report, as required
under Penal Code section 1203.2, subdivision (b)(1).1 He also
contends the disproportionate application of the statutes
governing parole revocation petitions, depending on whether a
petition is filed by a district attorney or a parole agency, violates
his constitutional right to equal protection of the law. In support
of his equal protection claim, he asserts he was sanctioned more
harshly because the petition was filed by the district attorney
(170 days in jail) than he would have been if the petition had
been filed by the parole agency, as the parole agency determined
the appropriate sanction for his violation was continuation on
parole and drug treatment.
       In the respondent’s brief, the Attorney General argues,
among other things: (1) McCard’s appeal is moot because he
already served the 170-day jail term the trial court imposed; and
(2) McCard forfeited his equal protection contention by failing to
raise it below.


      1 This statutory provision provides, in pertinent part, that
when a district attorney files a petition for revocation of parole,
the trial court must refer the petition to the parole officer for
preparation of a written report that the trial court must read and
consider before modifying or revoking parole. (Pen. Code, §
1203.2, subd. (b)(1).)




                                  2
       In his appellate reply brief, McCard concedes his appeal “is
likely moot” because “he has likely been discharged from parole
supervision during the pendency of this appeal.”
Notwithstanding this concession, he asks this court to address
his contention that the trial court abused its discretion when it
revoked his parole supervision without referring the district
attorney’s petition for revocation of his parole to the parole office
for a written report, arguing the issue “ ‘is likely to recur, might
otherwise evade appellate review, and is of continuing public
interest.’ ” He also concedes in the reply brief that he forfeited
his equal protection claim by failing to object below, and he does
not ask this court to address the claim despite the forfeiture.2
       We requested supplemental briefing on whether McCard’s
parole supervision has terminated. McCard submitted a letter,
confirming he was terminated from parole supervision in this
matter on January 24, 2020, during the pendency of this appeal.
       Because McCard has served the jail term the trial court
imposed for the parole revocation, and his parole supervision has
since terminated, his appeal is moot. (People v. DeLeon (2017) 3
Cal. 5th 640, 645 [“DeLeon has completed his county jail term.
Counsel has informed us that parole supervision ended . . . one
day after the Court of Appeal briefing was complete . . . .
DeLeon’s appeal is technically moot because a reviewing court’s
resolution of the issues could offer no relief regarding the time he
spent in custody or the parole term that has already



      2Courts have rejected equal protection claims like the one
McCard raised in this appeal. (See People v. Zamudio (2017) 12
Cal. App. 5th 8, 16-17; People v. Castel (2017) 12 Cal. App. 5th 1321,
1326-1330.)




                                  3
terminated”].) As set forth above, McCard concedes his appeal is
moot.
       Where an appeal is moot, we may exercise our discretion to
decide the issue if it “ ‘is likely to recur, might otherwise evade
appellate review, and is of continuing public interest.’ ” (People v.
DeLeon, supra, 3 Cal.5th at p. 646.) Although McCard includes a
statement in his appellate reply brief that his appeal fits into this
category, he does not explain why that might be so. We have no
reason to believe the issue he asks us to consider—whether the
trial court abused its discretion when it revoked his parole
supervision without referring the district attorney’s petition for
revocation of his parole to the parole office for a written report, as
required under Penal Code section 1203.2, subdivision (b)(1)—is
an issue that warrants the exercise of our discretion to decide an
otherwise moot appeal. Indeed, the circumstances of McCard’s
case may be unique in that, although the trial court did not refer
the petition to the parole agency for preparation of a report, the
trial court was aware of the parole agency’s sanction
recommendation at the time the trial court imposed the 170-day
jail term; the parties and the trial court discussed the parole
agency’s recommendation for a lesser sanction and the reasons
for the recommendation at multiple court hearings prior to the
parole revocation; and a parole agent appeared and provided
information at a hearing prior to the parole revocation. Because
the appeal is moot, and this is not a case that warrants the
exercise of our discretion to decide a moot issue, we dismiss the
appeal.




                                  4
                       DISPOSITION
     The appeal is dismissed as moot.
     NOT TO BE PUBLISHED




                                        CHANEY, J.

We concur:




             ROTHSCHILD, P. J.




             BENDIX, J.




                             5